Citation Nr: 1746920	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-28 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a bilateral foot disability.

4. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee (left knee disability). 

5. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee (right knee disability).

6.  Entitlement to an effective date earlier than April 28, 2010 for the grant of service connection for the left knee disability.

7. Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981 in the United States Marine Corps.  His awards include the Good Conduct Medal and the Certificate of Commendation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, July 2013, and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The September 2011 rating decision denied the claims of entitlement to service connection for the low back and cervical spine disabilities.  That rating decision also granted the claim of entitlement to service connection for the right knee disability.  The Veteran appealed the initial rating assigned.  The July 2013 rating decision granted entitlement to service connection for the left knee disability, and assigned a 10 percent rating effective January 23, 2012.  The Veteran appealed the initial rating and effective date assigned.  The October 2014 rating decision denied the claim of entitlement to service connection for the bilateral foot disability.

A January 2015 rating decision granted an earlier effective date for the grant of service connection for the left knee disability, and for the assigned 10 percent rating, of April 28, 2010.  However, as that grant did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an earlier effective date for the grant of service connection for the left knee disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As further discussed below, the Board finds that the evidence raises a claim of entitlement to a TDIU and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In February 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In February 2017 the Veteran submitted additional medical evidence and enclosed a waiver of RO consideration.  The Board has accepted this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2017).  Moreover, the evidence added to the claims file following the last adjudication of the case by the RO is not relevant to the issue decided herein.  Therefore, referral to the Agency of Original Jurisdiction (AOJ) is not required.    

At the February 2017 Board hearing, the Veteran also provided testimony on the issue of entitlement to a clothing allowance.  That issue will be addressed in a separate Board decision at a later date, as appropriate.

The issues of entitlement to service connection for a low back disability, a cervical spine disability, and a bilateral foot disability; entitlement to increased initial ratings for the left and right knee disabilities; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


VETERAN'S CONTENTIONS

The Veteran asserts entitlement to an effective date earlier than April 28, 2010 for the grant of entitlement to service connection for the left knee disability.  In his September 2013 notice of disagreement, the Veteran requested an effective date back to the date of a 1995 claim.  At his February 2017 Board hearing, he clarified that he was seeking that date because he believes the disability existed prior to the date of the 1995 claim, and because the claim ultimately was granted, the effective date of the grant should have been in 1995.


FACTUAL FINDINGS

1. The first communication or action from the Veteran indicating an intent to apply for service connection for a left knee disability was an April 23, 2010 telephone contact.  In that telephone call, the Veteran stated that he would like to claim the left knee secondary to his right knee.  There were no formal or informal claims of entitlement to service connection for the left knee disability prior to April 23, 2010.

2. On April 28, 2010, the Veteran submitted correspondence claiming entitlement to service connection for a left knee disability. 

3. In September 2011, the RO issued a rating decision that denied service connection for the left knee disability.

4. New and material evidence was received in June 2012, within one year of that rating decision.

5. In a July 2013 rating decision, the RO granted service connection for the left knee disability, effective January 23, 2012.

6. In a January 2015 rating decision, the RO granted an earlier effective date of April 28, 2010 for the grant of service connection for the left knee disability.  





LEGAL CONCLUSION

The criteria for an effective date of April 23, 2010, but no earlier, for the award of service connection for the left knee disability are met.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, after a careful review of the file, the Board finds that the Veteran's first communication or action indicating an intent to apply for service connection for a left knee disability was the April 23, 2010 telephone contact.  Thus, the Board finds that an informal claim was first filed on that date.  No correspondence or any other document that could be construed as a claim of entitlement to service connection for a left knee disability was received by the RO prior to that time.  The Board acknowledges that the Veteran filed a claim of entitlement to service connection for a right knee disability in May 1994, but that filing did not indicate that he wished to claim benefits for the left knee disability.  

VA law mandates that the effective date of an award based on an original claim of entitlement to compensation benefits is the later of the date of receipt of the claim or the date entitlement arose.  See 38 U.S.C.S § 5110(a), 38 C.F.R. § 3.400.  As the claim that was received on April 23, 2010 is the earliest formal or informal claim seeking service connection for a left knee disability, the Board may grant service connection effective as of that date, but no earlier.  To the extent that the Veteran believes he is entitled to an even earlier effective date for his service-connected left knee disability, the Board is bound by the law, and must regrettably deny entitlement to an effective date earlier than April 23, 2010.


ORDER

An effective date of April 23, 2010, but no earlier, for the award of service connection for the left knee disability is granted.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

The Board turns first to the claims of entitlement to service connection for a low back disability, a cervical spine disability, and a bilateral foot disability.  The Veteran asserts that these conditions either occurred as a result of a fall during a repelling exercise during service, as related to running and carrying heavy packs during service, as a result of in-service diving related decompression sickness, or as secondary to the service-connected knee disabilities.  Concerning the diving injuries, the Veteran maintains that he experienced decompression sickness as a result of "bounce" diving during service, making him more susceptible to developing arthritis many years later, thus resulting in his current cervical spine, low back, and bilateral foot conditions.  That contention is supported by a January 2017 opinion from Dr. Farthing, a private chiropractor, who noted that VA Training Letter 07-04 states that dysbaric osteonecrosis is believed to be caused by the cumulative effects of unrecognized decompression sickness, which may result in disabling arthritis that develops months or years later.  

The Board acknowledges that Dr. Farthing submitted a positive nexus opinion in support of the Veteran's claim.  However, this opinion is not sufficient to decide the claim.  Dr. Farthing did not review the Veteran's service treatment records, deeming them to be unreadable, offered an opinion that was speculative in nature, and, in stating that the Veteran's joint injuries do not correspond to any significant injuries outside of his Marine Corps service, did not account for the Veteran's May 2008 workplace accident, in which the Veteran injured his neck and back.  The other positive medical opinions of record, from Dr. Dietch in September 2010 and Dr. Bell in January 2012, are also insufficient to decide the claim for similar reasons.

However, given that the Veteran's DD-214 reflects his qualifications as a SCUBA diver and Recon SCUBA diver, and that there is medical evidence in the file supporting a theory of his arthritis manifesting many years after service due to decompression sickness, the Board finds that the Veteran should be afforded a VA examination and opinion concerning whether his lumbar spine, cervical spine, and bilateral foot conditions are related to service, to include as a result of decompression sickness.  

Turning to the claims of entitlement to increased initial ratings for the bilateral knee disabilities, a new VA examination is required.  The knee examinations of record are inadequate because they do not include the range of motion testing results required by the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Thus, a new examination should be scheduled, and the examiner should also render a retrospective opinion on the measurements required by Correia.  Additionally, as the Veteran testified that he has not been able to work since 2007 or 2008 due to his knee and back disabilities, the Board finds that the evidence in this case raises a claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the TDIU claim is inextricably intertwined with the increased rating claims, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

On remand, the Veteran should be provided with Veterans Claims Assistance Act (VCAA) notice advising him of the requirements for substantiating a claim of entitlement to a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

Additionally, the AOJ should attempt to obtain updated private treatment records, including records from private Dr. Farthing, as well as updated VA treatment records.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:
1. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for substantiating TDIU, and enclose and ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide relevant information concerning his work and educational history.

2. Obtain VA treatment records dating from November 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Ask the Veteran to provide the names and addresses of all private medical care providers who have recently treated him for his cervical spine, low back, feet, and knees, to include Dr. Farthing.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. Schedule the Veteran for an examination for his foot, lumbar spine, and cervical spine claims.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Based upon the examination results and review of the record, the examiner should identify the presence of any foot, cervical spine, or lumbar spine disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since April 2010).

5. Then, send the claims file to a clinician with expertise in the medical effects of diving to evaluate his lumbar spine, cervical spine, and bilateral foot claims.  The claims file must be reviewed.  After reviewing the claims file the clinician should respond to the following:

a. If any lumbar spine conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not. 

b. If any cervical spine conditions are present, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not. 

c. If any foot conditions are present, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not. 

In answering questions (a)-(c), please comment on the following (1) the Veteran's performance of bounce dives during service, and whether the current conditions are related to decompression sickness causing dysbaric osteonecrosis making the Veteran more susceptible to arthritis, (2) the Veteran's report that his May 2008 workplace injury aggravated his pre-existing back condition, and (3) the Veteran's in-service January 1980 report of left foot joint tenderness secondary to trauma.

Please also discuss VA Training Letter 07-04 in rendering these opinions.

d. If not directly related to service on the basis of questions (a-c), is it at least as likely as not that a cervical spine, lumbar spine, or foot disability was caused by a service-connected knee disability, to include gait disturbance related to the knee disability?  Please explain why or why not.  

e. If not caused by a service-connected disability, is it at least as likely as not that a cervical spine, lumbar spine, or foot disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected knee disability, to include gait disturbance related to the knee disability?  Please explain why or why not.  

f. If the examiner finds that a cervical spine, lumbar spine, or foot disability has been permanently worsened beyond normal progression (aggravated) by a service-connected knee disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the cervical spine, lumbar spine, or foot disability that is attributed to the service-connected knee disability.

A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left and right knee disabilities.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since April 2010) of the left and right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected knee disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected knee disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

7. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


